Citation Nr: 0033769	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher evaluation for degenerative nucleus 
pulposus of the lumbosacral spine, currently rated at 40 
percent.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which increased a 
previous 10 percent rating for degenerative disc disease of 
the lumbosacral spine to 20 percent, from May 10, 1991.  
While the claim was pending, the rating was increased to 40 
percent, effective from October 17, 1995.  Notwithstanding, 
since that award is less than the maximum evaluation 
available, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In addition, the issue of 
entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disorder prior to October 17, 1995 also remains 
on appeal. 

In December 1997 and in August 1999 the Board remanded the 
matters for further development and to address due process 
concerns.  The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the time that the veteran filed her claim for an 
increased rating on May 10, 1991, her lumbosacral spine 
disability was manifested by evidence of spasm, radiculopathy 
to both lower limbs with neurological findings such as 
decreased sensation and weakness in motor strength, severe 
restriction of lumbar spine motion, with intermittent relief, 
but it has not been manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy. 
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent 
for degenerative disc disease of the lumbosacral spine, from 
May 10, 1991, are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292, 5293, 5295 (2000).

2.  The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
for recurrent back pain in May 1971 after she lifted some 
heavy boxes.  She continued to have pain through June 1971, 
and was diagnosed in July 1971 with a herniated nucleus 
pulposus.  The history of herniated nucleus pulposus was 
noted on the October 1971 separation examination.

The report from a November 1971 VA examination noted X-ray 
findings of mild narrowing of the intervertebral disc space 
at L5-S1 and mildly positive straight leg raising 
bilaterally, as well some tenderness in the lumbosacral 
juncture.  The impression was probable early degenerative 
nucleus pulposus L5-S1 without neurological changes, although 
a re-evaluation a year later was advised before making a 
definite diagnosis.  An August 1977 VA examination report 
revealed continued complaints of low back pain over the past 
several years, with findings of slight restrictions of motion 
in all planes, slight lumbar muscle spasm and tenderness.  
The diagnosis rendered in August 1977 was arthropathy, 
lumbosacral spine, subjective findings as described, 
limitation of motion lumbosacral spine with pain and muscle 
spasm and degenerative arthritis, sacroiliac joint.  

In May 1991 the veteran filed a claim for increased 
evaluation, asserting that she was now in constant, severe 
back pain.  She elaborated on her back problems in an August 
1991 letter asserting that the back problems were causing 
urinary symptoms, numbness in her right hand and right foot 
and headaches.  She also asserted that she was seeking 
treatment from a private chiropractor as she was wary of 
physicians and surgeons and feared undergoing surgery, which 
she claimed had been recommended.  

A report from a September 1991 VA examination revealed a 
long-standing history of back pain with a history of 
herniated disc.  A history of problems with the back pain 
adversely affecting her marital relations was given, and was 
said to have contributed to a divorce in 1976.  She gave a 
history of the low back pain starting to radiate into the 
posterior aspect of the right leg to the ankle and heel 
around 1980.  Numbness of the right leg was also described, 
and it became very painful to walk in the early 1980's.  A 
history of the low back pain having increased in severity 
over the past three years was given.  During this time, she 
was now said to have numbness of the left buttock, the 
perineum area and left medial thigh.  She described frequent 
urinary hesitancy and treatment for urinary tract infections 
without significant improvement.  She also described 
continued radiation of low back pain into the right lower 
extremity.  Upon physical examination, she appeared to be in 
good general health, and walked without difficulty.  Physical 
examination of the lumbar spine revealed no lumbosacral spine 
tenderness.  Mild lumbosacral area muscle spasm was present  
Mild pain developed with flexion of the lumbosacral spine to 
45 degrees, with extension to 10 degrees and with rotation 10 
degrees to the right or left.  Elevation of the right lower 
extremity to 30 degrees in the reclining position caused 
right buttock pain.  Straight leg was negative on the left.  
Patellar and Achilles reflexes were normal and equal 
bilaterally.  Decreased pinprick sensation was noted over the 
medial aspect of the right thigh and over the lateral aspect 
of the right lower leg.  Right thigh strength was 75 percent 
of normal and right lower leg strength was 50 percent of 
normal.  No right upper extremity abnormalities were noted.  
The diagnoses included history of lumbosacral strain after 
lifting injury in March 1971; lumbosacral strain, chronic, 
rule out herniated nucleus pulposus.  Results from an X-ray 
showed hypoplastic ribs at T-12 and minimal anterior 
spondylosis.  

A VA social work examination done in September 1991 addressed 
problems the veteran was experiencing due to her lumbar spine 
condition.  She described significant numbness and chronic 
pain in the low back, buttocks and legs.  She complained of 
being unable to sit or stand for more than 10 minutes at a 
time.  

An X-ray report from May 1992 diagnosed minimal facet 
degenerative disease at L4-5; the study was otherwise within 
normal limits.  

A report from an August 1993 private chiropractic examination 
noted complaints that lifting, sitting for more than 1 hour 
and walking all exacerbate her back pain.  The examination 
revealed the veteran to walk with a slight limp of the right 
leg, placing most of her weight on the left leg.  Range of 
motion was restricted to 70 degrees flexion, 20 degrees 
extension, 20 degrees left rotation with pain and 20 degrees 
left lateral flexion with pain.  Bilateral leg raise was at 
20 degrees and Lasegue's at 60 degrees on the right.  
Pinwheel testing of the lower extremity showed hypoesthesia 
over the lateral and medial aspects of the lower leg as well 
as the dorsal and plantar surfaces of the right foot.  
Plantar reflexes were not symmetrical, right being not 
elicited, left graded at 2.  Achilles reflexes were graded at 
1+ on the left and not elicited on the right.  Heel and toe 
walk was within normal limits.  X-ray findings showed no 
evidence of recent fracture or gross pathology.  The 
diagnosis was chronic sacroiliac sprain/strain with attendant 
muscle spasm, degenerative disc disease, sciatica and 
multiple subluxations.  The veteran's symptoms were said to 
be typical of degenerative disc disease, which she has had 
for over 20 years.  It was viewed as likely that she would 
continue to have episodes of severe back pain.  

A report from an August 1993 VA psychiatric examination noted 
complaints related to her back problems, including constant 
numbness in both legs.  She was noted to be able to work 
about six hours a day as an artist doing oil paintings, but 
did describe difficulties sitting.  She was noted to arrive 
to the psychiatric examination in a wheelchair.  An August 
1993 VA social work evaluation also noted problems related to 
her back condition.  She was said to be unable to do 
household chores and paid for housekeeping services.  She 
complained that her chronic pain and physical limitations had 
not improved from the September 1991 social work examination.  

An October 1993 report from a private neurosurgical consult 
noted a history of the veteran having not been employed for 
several years due to difficulty sitting and standing, which 
was related to right paraspinal pain with some radiation down 
the leg into the calf and a sense of numbness along the 
lateral leg and calf.  The pain was described as aggravated 
by all activities and by lying down on her left side.  She 
denied any specific areas of weakness but felt some peroneal 
numbness.  She complained of increased urinary frequency and 
possible retention but denied bowel dysfunction.  The 
physical examination revealed her to sit and stand unaided 
and assume an erect posture.  She supported her weight 
equally on toes and heels.  Tandem gait was unremarkable and 
Romberg sign was not present.  She had good range of motion 
at the hips.  Sensory examination did reveal decreased 
pinprick on the lateral border of the right foot; otherwise 
symmetric to pin prick, light touch and proprioception.  
There was no right/left confusion or extinction.  Deep tendon 
reflexes were 2+ and symmetric and toes were downgoing.  
There was no vertebral tenderness or spasm.  There was also 
no sciatic notch tenderness.  Femoral stretch test and 
straight leg raising were negative.  Computerized tomography 
(CT) findings from November 1993 diagnosed mild posterior 
disk bulges at L2-3 and L3-4; a mild posterior central disk 
protrusion at L4-5 with anterior impingement on the thecal 
sac; slight posterior disk protrusion at L-S1 and a 
transitional lumbar vertebra.  

A January 1994 addendum to the private chiropractic report of 
August 1993 following review of the November 1993 findings 
contained an opinion that these CT findings confirmed the 
diagnosis made in the August 1993 report, and also indicated 
that the initial damage to the veteran's spine may have been 
more extensive than originally determined.  The chiropractor 
was concerned with the possibility of the encroachment of the 
thecal sac at the L4-L5 level causing the perineal numbness 
and sciatica.

The report from a June 1994 VA orthopedic examination noted 
complaints that the lower back pain had been gradually 
increasing in severity since the examination of September 
1991.  She gave a history that included being advised to 
undergo surgery but she did not wish to take that approach.  
The pain was said to radiate throughout the posterolateral 
aspect of the right lower extremity to the foot, and the pain 
was often severe in the heel area of the right foot.  The 
veteran described experiencing numbness over the 
posterolateral aspect of the right lower extremity and heel 
area of the right foot in association with the right leg 
pain.  Additionally, the veteran was said to have begun to 
develop pain and numbness over the posterolateral aspect of 
the left thigh, left lower leg and left heel six weeks 
earlier.  The veteran indicated that both right and left 
motor strength impairment continues to increase in severity.  

The physical examination from June 1994 noted that she did 
not appear to have any joint or extremity pain while standing 
or walking.  No lumbosacral spin tenderness was present, but 
moderate muscle spasm was noted over the lumbosacral area.  
She developed moderate pain over the lower back with forward 
flexion to 30 degrees and extension to 10 degrees.  She 
developed moderate pain over the lower back with right 
lateral flexion to 20 degrees, left lateral flexion to 10 
degrees and rotation to 20 degrees both right and left.  
Right leg raise to 30 degrees produced moderate low back pain 
and left leg raise to 45 degrees produced moderate low back 
pain from a reclining position.  Right thigh flexion and 
extension motor strength were 40 percent of normal.  Right 
lower leg flexion motor strength was 40 percent of normal and 
lower leg extension motor strength was 20 percent of normal.  
The left thigh flexion and extension motor strength findings 
were all 60 percent of normal, except for lower leg extension 
motor strength, which was 30 percent of normal.  Moderately 
decreased pinprick sensation was noted throughout the right 
thigh, right lower leg and foot.  Mild decrease in pinprick 
sensation was noted throughout the left thigh, lower leg and 
foot.  

The impression rendered at the June 1994 examination was that 
the veteran had sustained a lower back injury in 1971, as 
described in her history of a lifting injury and low back 
pain persisted following this incident.  The pain began to 
radiate into the posterolateral aspect of the right lower 
extremity in 1980 and numbness of the posterolateral aspect 
of the right lower extremity was associated.  The veteran 
began to develop numbness of the left buttock, perineal area 
and left medial thigh in the late 1980's and began to 
experience pain and numbness over the posterolateral aspect 
of the left leg and left heel approximately six weeks ago.  
The CT findings from November 1993 were attached and disc 
herniation at the L4-5 level was believed to be the cause of 
the veteran's continuing lower back pain and left and right 
lower extremity symptoms noted above.  Regarding the effect 
of her back problems on employability, the examiner noted 
that the veteran was able to work as an artist and paint for 
brief periods of time until her symptoms require her to 
discontinue painting.  The opinion was that it was unlikely 
she could hold a full time position of any type due to back 
pain and associated lower extremity symptoms.  

The report from an October 1995 VA examination noted an 
interim history since June 1994 of the lower back pain 
gradually increasing in severity, with right and left leg 
symptoms having increased in severity as well.  She described 
right leg pain, which previously had radiated to the heel, 
now had begun to radiate into the sole of the right foot 
about six months ago.  In addition, the right leg pain had 
intermittently become so severe, that the veteran has 
occasionally fallen to the ground due to the pain or the leg 
"giving way."  She indicated that this leg gives out about 
once a month.  She was noted to be taking 12.5 milligrams of 
Elavil at bedtime  and 400 milligrams of Motrin daily.  On 
physical examination, she walked slowly and haltingly due to 
lower back pain.  Musculoskeletal examination showed moderate 
tenderness over the lumbosacral area, and she was noted to 
have moderate lumbosacral spasm.  She developed moderate pain 
with forward flexion of the lumbar spine to 20 degrees, and 
with extension to 5 degrees.  She developed moderate pain 
with lateral flexion of the lumbar spine 15 degrees to the 
left and right and with rotation of 20 degrees to the left 
and right.  Straight leg raise from a reclining position 
produced severe low back pain at the 5 degrees position on 
the right and 15 degrees on the left.  Right thigh and lower 
leg flexion and extension motor strength was 25 percent of 
normal in all areas.  Left thigh and lower leg flexion and 
extension motor strength was 40 percent of normal in all 
areas.  Decreased pinprick sensation was noted throughout the 
right and left extremities except for normal pinprick 
sensation over the anterior medial aspect of the right ankle.  
Patellar and Achilles reflexes were within normal limits 
bilaterally.  The veteran's impaired right and left lower 
extremity motor strength weakness was believed to be 
secondary to the lower back pain and lumbar spine pathology 
described in the impression.  The impression rendered was the 
same as that given in the June 1994, with the additional 
observation that the lower back pain has increased in 
frequency and severity since June 1994, with more involvement 
in the right leg and a further decrease in right leg and left 
leg strength since June 1994.  

At her September 1997 personal hearing, the veteran testified 
that her service-connected back disability produces ongoing 
pain and causes her leg to go numb after driving for any 
extended period of time.  She asserted that her back 
disability has increased in severity and warrants a higher 
rating.  She also claimed right-sided foot drop.  

The report from a November 1998 VA peripheral nerve 
examination gave a history of her lumbar spine problems.  She 
was said to be able to lift 20 pounds, stand or sit for 30 
minutes and walk about an hour.  Her right leg was said to 
buckle on occasion.  She described some right lateral leg 
numbness, which was intermittent.  She described back pain 
about once a week, and every few weeks the pain was so severe 
that she had to stay in bed a few days.  Examination 
regarding the lower extremities revealed no weakness, atrophy 
or fasciculation.  Deep tendon reflexes were 1+ and equal.  
Toes were downgoing bilaterally.  Plantar stimulation and 
sensation were normal.  Straight leg raising was negative to 
90 degrees in the sitting position.  The diagnosis rendered 
was chronic low back pain.  Other examinations from November 
1998 addressed the relationship between her back problems and 
depression.

The report from a January 1999 VA orthopedic examination and 
claims file review noted complaints of intermittent low back 
pain, with frequent radiation down both posterior thighs and 
calves, not associated with numbness or weakness.  Her pain 
was intensified by strenuous activity, eased by rest.  On 
physical examination, the lumbosacral spine showed no 
tenderness or paraspinal spasm, and straight leg raising was 
negative bilaterally.  Range of motion showed forward flexion 
of 75 degrees, backward extension of 45 degrees, right and 
left lateral flexion of 40 degrees and right and left lateral 
rotation of 35 degrees.  There was no evidence of pain on 
motion.  She arose and stood normally.  Her gait was normal, 
heel toe gaits were normal.  She could hop normally on either 
foot and squat normally.  The impression rendered was chronic 
strain, lumbosacral spine.

A September 1999 addendum to the January 1999 VA examination 
revealed a revised diagnosis following review of the X-ray 
findings in January 1999.  Diagnosed were chronic strain, 
lumbosacral type, and minimal degenerative changes of 
lumbosacral spine.

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes (DC) identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  The entire history of the disability will be 
reviewed in determining whether an increased rating is 
warranted.  Schafrath v.  Derwinski, 1 Vet.App. 589 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The veteran's back disability has been evaluated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under Diagnostic Code 5293, a 20 percent evaluation 
applies if the symptoms are moderate, with recurring attacks.  
A 40 percent evaluation is warranted for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).

The Board will also evaluate the back disability under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
may be assigned when there is severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999). 
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints. 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2000).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Entitlement to an evaluation greater than 20 percent prior to 
October 1995.

The evidence prior to October 1995 includes records showing 
treatment for complaints of lumbar spine problems, and 
repeated VA examinations detailed above.  As early as 
September 1991, objective findings were noted that included 
muscle spasm; and neurological findings, such as decreased 
pinprick over the right leg and a positive straight leg raise 
on the right at 30 degrees.  Also in September 1991, findings 
of severe limitation of extension to only 10 degrees and 
lateral flexion to only 10 degrees in both directions.  Such 
findings are shown to more closely resemble the criteria for 
a 40 percent evaluation under DC 5292 for severe lumbar spine 
limitation of motion, as well as under DC 5293 for recurring 
attacks of severe intervertebral disc syndrome and under DC 
5295 for severe lumbosacral strain.  

The evidence following the September 1991 VA examination 
reveals that the veteran's lumbar spine disorder consistently 
met the criteria for a forty percent evaluation under these 
diagnostic codes; the August 1993 private chiropractic 
examination and the October 1993 private neurosurgery 
examination revealed continued evidence of sciatic symptoms 
affecting the right leg, with decreased sensation shown on 
the right and repeated complaints of numbness in the peroneal 
region.  The June 1994 VA examination likewise demonstrated 
positive orthopedic and neurological findings consistent with 
a 40 percent evaluation.  In June 1994 the range of motion 
was noted to be severely restricted to 30 degrees flexion, 10 
degrees extension and 10 degrees lateral flexion to the left.  
Moderate muscle spasm was also present, straight leg raising 
continued to be positive, and there were findings of 
decreased sensation and motor strength in both the right and 
left legs, more so on the right.  Resolving all doubt in the 
veteran's favor, the veteran's lumbar spine symptoms 
consistently met the criteria for a 40 percent evaluation 
from the time of her claim for an increased rating on May 10, 
1991.

However the veteran's lumbar spine symptoms prior to October 
1995 are not shown to approximate the criteria for an 
evaluation higher than 40 percent.  Her symptoms while 
severe, were not consistent with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  While her subjective complaints 
were that her back disability was consistently worsening, a 
longitudinal view of the objective medical evidence reveals 
the symptoms to wax and wane in severity over time, rather 
than remain persistent and pronounced.  Thus a 60 percent 
evaluation is not warranted under DC 5293.  Furthermore, the 
orthopedic evidence does not show that the lumbar spine is 
either fractured or ankylosed; therefore the diagnostic codes 
addressing those disorders are not for application here.  

Entitlement to an increased evaluation above 40 percent as of 
October 1995

The veteran's lumbar spine symptomatology, as outlined in the 
October 1995 VA examination report, continued to be 
significant.  At that time, there was shown increased 
involvement with radiculopathy to the right leg, as well as 
left, both shown in subjective complaints, and objective 
findings of loss of sensation on pinprick and motor strength 
for both legs.  Also noted was severe loss of motion on 
flexion and extension, and positive straight leg raising 
demonstrating severe pain at 5 degrees on the right and 15 
degrees on the left.  

However, this worsening was not shown to result in pronounced 
pathology.  On a VA examination in November 1998, she was 
able to lift 20 pounds, stand or sit for 30 minutes and walk 
about an hour; her right lateral leg numbness was described 
as intermittent.  Objective examination regarding the lower 
extremities revealed no weakness, atrophy or fasciculation 
and there was no evidence of neurological deficit.  

The findings from the most recent examination in January 1999 
likewise show significantly less than pronounced symptoms.  
In January 1999, the complaints were of intermittent back 
pain with frequent radiation down both limbs, but no 
numbness.  Objectively there were no signs of tenderness or 
paraspinal spasm, and straight leg raising was negative.  The 
present level of disability is of primary concern in this 
matter.  Francisco, supra.

The overall evidence shows the current lumbar pathology to be 
consistent with that of recurring attacks of severe 
intervertebral disc syndrome with intermittent relief, which 
is a 40 percent evaluation under DC 5293.  Furthermore, the 
orthopedic evidence does not show that the lumbar spine is 
either fractured or ankylosed; therefore the diagnostic codes 
addressing those disorders are not for application here.  

Conclusion

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher rating 
than a 40 percent evaluation either prior to or after October 
1995.


ORDER

A higher evaluation for degenerative disc disease of the 
lumbosacral spine, from May 10, 1991, is allowed, subject to 
the regulations governing the award of monetary benefits.

A rating in excess of the currently assigned 40 percent 
evaluation for degenerative disc disease of the lumbosacral 
spine is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

